UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:March 19, 2010 Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 - OTHER EVENTS Item 8.01Other Events On March 19, 2010, FPL Group, Inc. (FPL Group) issued a press release announcing that it will ask shareholders at its annual meeting of shareholders, scheduled to be held on May 21, 2010, to approve a proposal to change its name to NextEra Energy, Inc.A copy of the press release and other communications relating to the proposal are filed as exhibits to this report under Item 9.01. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99(a) FPL Group, Inc. Press Release dated March19, 2010 99(b) Form of Letter to Employees of FPL Group Companies 99(c) Form of Letter to Retirees of FPL Group Companies 99(d) Form of Letter to NextEra Energy Resources, LLC Stakeholders 99(e) Form of Letter to Investor/Analyst SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FPL GROUP, INC. (Registrant) Date:March 19, 2010 CHRIS N. FROGGATT Chris N. Froggatt Vice President, Controller and Chief Accounting Officer 2
